Citation Nr: 1734722	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for nerve damage to the cervical spine.

2. Entitlement to service connection for a herniated muscle in left medial leg. 
 
3.  Entitlement to service connection for bilateral hearing loss.
 
4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral shoulder disorder.

6.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.
  
7.  What evaluation is in order for right knee degenerative joint disease, status post unicompartmental arthroplasty, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.
 
8.  Entitlement to a separate rating for right knee degenerative joint disease, status post unicompartmental arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Code 5258.
 
9.  Entitlement to a separate rating for right knee degenerative joint disease, status post unicompartmental arthroplasty under 38 C.F.R. § 4.71a, Diagnostic Code 5259. 
 
10.  Entitlement to a compensable evaluation for right knee instability.  
 
11.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.

 
REPRESENTATION
 
Appellant represented by:  Thomas E. Andrews III, Esq. 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Joseph Montanye, Associate Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1977 to August 1980 and from January 1981 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009, April 2009, May 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2012, the Board denied entitlement to an increased rating for right knee degenerative joint disease with a limitation of flexion prior to November 25, 2009; entitlement to an increased rating for right knee instability prior to November 22, 2008; and entitlement to a compensable rating for right knee instability between November 22, 2008 and November 24, 2009.  The appellant appealed.  
 
On appeal the United States Court of Appeals for Veterans Claims in June 2014 reversed the Board's decision upholding the reduction for right knee instability from November 22, 2008 to November 24, 2009, and ordered that a 10 percent rating be reinstated effective November 22, 2009.  That decision also set aside the Board's decision to deny a disability rating greater than 10 percent for right knee degenerative joint disease with accompanying limitation of extension prior to November 25, 2009; as well as the Board's decision denying entitlement to a rating greater than 10 percent for right knee instability prior to November 22, 2008.  In reaching these decisions the Court, in part, held that the provisions of 38 C.F.R. 4.71a, Diagnostic Code 5055 did not apply to the appellant's case.  The claimant appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).

In a May 2016 decision the Federal Circuit held that Diagnostic Code 5055 did apply to partial knee replacements and that his disability should be rated pursuant to that Code.
 
During the pendency of the appeal additional claims were perfected.  They are entitlement to service connection for a herniated muscle in the left leg, bilateral hearing loss, tinnitus, residuals of bilateral shoulder injuries, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, and entitlement to a total disability rating based on individual unemployability. 
 
This appeal was processed using a physical claims file, the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.  All these records were reviewed in connection with the decision below.
 
The issues of entitlement to separate ratings for right knee degenerative joint disease, status post unicompartmental arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259; what rating is warranted for right knee instability since November 24, 2009; entitlement to service connection for a herniated muscle in left medial leg; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDINGS OF FACT
 
1.  A chronic nerve disorder involving the cervical spine was not demonstrated inservice or to a compensable degree within a year following the Veteran's separation from active duty.

2.  For the entire appeal period, the Veteran's right knee degenerative joint disease, status post unicompartmental arthroplasty, has been manifested by residuals of a partial knee replacement with chronic residuals of severe pain and weakness.
 
5.  The United States Court of Appeals for Veterans Claims directed that a 10 percent rating for right knee instability be restored effective November 22, 2008 through November 24, 2009.   
 
6.  The Veteran does not have a hearing loss for VA compensation purposes.
 
7.  The Veteran's tinnitus had its onset in service.
 
8.  In a November 2007 rating decision, service connection for a left knee disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.
 
9.  Evidence received since the November 2007 rating decisions is cumulative, redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.
 
10.  A chronic bilateral shoulder disorder was not demonstrated inservice, and there is no evidence of compensably disabling shoulder arthritis within a year of discharge from active duty.
 
 
CONCLUSION OF LAW
 
1.  Residuals of nerve damage to the cervical spine were not incurred or aggravated inservice, they may not be presumed to have been so incurred, and they are not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
 
2.  The criteria for a 60 percent rating for right knee degenerative joint disease, status post unicompartmental arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5055 (2016).
 
3.  A separate 10 percent rating for moderate lateral instability of the right knee is reinstated effective November 22, 2008 through November 24, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 (2016).  
 
4.  A bilateral hearing loss was not incurred or aggravated inservice, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).
 
5.  Tinnitus was incurred inservice. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 30.307, 3.309.
 
6.  A November 2007 rating decision which denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302 (2016).
 
7.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).
 
8.  A bilateral shoulder disability was not incurred in service, nor may shoulder arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Service connection 
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).
 
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 C.F.R. § 3.303 (d). 
 
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

Residuals of cervical nerve damage 
 
The Veteran claims entitlement to service connection for residuals of nerve damage to the cervical spine to include radiating pain to the arms, to include secondary to cervical spondylosis. 
 
A review of the service treatment records shows that the appellant sustained a whiplash injury in a January 1981 motor vehicle accident.  The service treatment records, however, do not reveal any complaints, findings or diagnoses of a nerve disorder involving the cervical spine.  At his March 1980 separation examination he specifically denied a history of neuritis.   

In July 2007, the appellant reported a history of tingling in the arm that came and went.  No pertinent diagnosis was entered.

In a February 2008 VA outpatient record the appellant was noted to suffer from carpal tunnel syndrome.

At a July 2008 VA examination the appellant reported the history of the car accident, and reported having radiating pain down his left arm.  Physical examination revealed intact motor and sensory function, and normal deep tendon reflexes.  A pertinent diagnosis was not offered.

Significantly, in January 2009, a VA physician indicated that, based on available information, there was no objective evidence of cervical radiculopathy.  In contrast at a July 2008 VA orthopedic examination upper extremity deep tendon reflexes were described as "absent."
 
At a January 2011 VA physical assessment the appellant was found not to suffer from any spinal cord injury, paralysis of neurological disease.  Physical examination found the appellant to be neurologically normal.

At a VA examination for his neck and upper extremities in February 2011 the Veteran was diagnosed with cervical degenerative disk disease.  The Veteran complained of radiating pain to the left shoulder and a physical exam for neurological symptoms was performed.  As the September 2012 addendum opinion stated that as sensory testing was normal there was no need to order electromyographic testing.  
 
The Veteran was provided a VA examination to address the etiology of any nerve damage of the cervical spine in January 2013.  Following that examination the examiner opined that it was less likely than not that his claimed disability was incurred in or caused by the claimed in-service injury.  The Veteran was found to have cervical spondylosis.  The examiner noted the appellant's assertion that he suffered from pain which radiated into the left arm/shoulder region from the neck.  The Veteran was sent for electromyographic/nerve conduction studies to evaluation the physiology of the nerves.  The examiner noted that only an electromyographic study can fully rule out physiological radiculopathy.  Significantly, the electromyographic study of the left arm revealed normal findings.  There was no evidence of radiculopathy, or a "pinched nerve," which would have resulted from cervical spondylosis and arthritic changes in the neck. 
 
During the examination, the Veteran was found to have bilateral carpal tunnel and ulnar neuropathy.  The examining VA physician noted that "the etiology of ulnar neuropathy and carpal tunnel is not related to any neck pathology and therefore are not a result of any injury which has been previously described here.  Therefore, there is no radiculopathy identified." In a peripheral nerves conditions disability benefits questionnaire, the examiner concluded that "[t]he [electromyographic] examiners conclusions are that there is no objective evidence of cervical radiculopathy on either side." 
 
Looking at all previous VA examinations in conjunction with this examination, the preponderance of the evidence is against finding a current nerve disorder that is related to the Veteran's cervical spine injury in service. While the Veteran reports numerous complaints of nerve pain resulting from his 1981 car accident he is not competent to diagnose the source of this pain.  While a lay person can report evidence of pain, in light of the absence of medical training the claimant is not competent to diagnose cervical radiculopathy, or offer a medical opinion linking any upper extremity nerve problem to service.  

In contrast, the preponderance of medical evidence is against any finding that the Veteran's upper extremity pain is related to his neck injury, or that he has any evidence of cervical radiculopathy at all.  Indeed, VA examinations that have consistently found no evidence of radiculopathy.  The Board finds that the medical nexus requirement linking a current upper extremity neurological disorder to service, or to a service connected disorder has not been met.  Hence, entitlement to service connection is not warranted.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
Right knee 
 
Disability ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Under Diagnostic Code 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for one year following the implantation of prosthesis.  A 60 percent rating is thereafter assigned for chronic residuals of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just." 38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
 
A knee disability may also be rated under Diagnostic Code 5256 (for ankylosis), Diagnostic Code 5257 (for recurrent subluxation or lateral instability), Diagnostic Code 5258 (for residuals of a dislocated semilunar cartilage), Diagnostic Code 5259 (for symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (for a limitation of leg flexion), Diagnostic Code 5261 (limitation of leg extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.
 
In this case, there is no medical or lay evidence of ankylosis of the knee, a service connected impairment of the tibia and fibula, or genu recurvatum during the pendency of the instant claim.  As such Diagnostic Codes 5256, 5261 and 5263 are not for consideration in this matter.  As noted above, the question whether separate ratings are warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259, and what rating is in order under Diagnostic Code 5257 since November 24, 2009 is the subject of further development as outlined in the remand below.
 
Under Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.
 
Under Diagnostic Code 5260, a limitation of leg flexion to 60 degrees warrants a noncompensable rating; a 10 percent rating is in order when leg flexion is limited to 45 degrees; a 20 percent rating is in order when leg flexion is limited to 30 degrees; and a 30 percent rating is in order when leg flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 
 
VA's rating schedule provides ratings of 10, 20, 30, 40, and 50 percent for limitation of extension of the leg to 10, 15, 20, 30, and 45 degrees, respectively. 38 C.F.R. § 4.71a, Diagnostic Code 5261 
 
A full range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Separate ratings may be assigned for a knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. 
 
In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. § 4.40, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  Under 38 C.F.R. § 4.45 , consideration must be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable). 

In November 2003 the Veteran underwent a right knee unicompartmental arthroplasty.  

As noted above pursuant to an order of the United States Court of Appeals for the Federal Circuit a partial knee replacement is to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Further, the United States Court of Appeals for Veterans Claims held that the Board erred in upholding the reduction of the Veteran's 10 percent rating for right knee instability from November 22, 2008, to November 24, 2009.  Given the finding of the Veterans Court the Board, without further discussion, directs that a 10 percent rating for right knee instability from November 22, 2008 to November 24, 2009 be restored.
 
Turning then to what rating is warranted under Diagnostic Code 5055 during the appellate term the Veteran has reported severe painful motion and weakness in the right knee since his claim was first filed in August 2006.  The record contains numerous examinations that support these contentions.  Given the finding of the Federal Circuit that Diagnostic Code 5055 applies, given the fact that a minimum evaluation of 30 percent is to be assigned under that Diagnostic Code following a replacement, and given the appellant's consistent complaints of severe painful motion, the Board will resolve reasonable doubt and assign a 60 percent rating from the date of claim, i.e., August 16, 2006.  

A 100 percent rating pursuant to Diagnostic Code 5055 is not applicable in this case because the Veteran's right knee prosthesis was implanted more than a year before the disability was awarded service connection.  Thus, a 100 percent rating pursuant to Diagnostic Code 5055 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a.  
 
The Board has considered whether the Veteran's right knee disability presents any additional manifestations that would warrant the assignment of a separate rating under Diagnostic Codes 5260 and 5261.  To this end, however, Diagnostic Code 5055 contemplates painful motion, weakness, and limitation of motion.  38 C.F.R. § 4.71a.  Thus, the rule against pyramiding would preclude the assignment of ratings for ankylosis (Diagnostic Code 5256), a limitation of flexion (Diagnostic Code 5260), and limitation of extension (Diagnostic Code 5261).  38 C.F.R. § 4.14.  . 

Bilateral hearing loss.
 
The Veteran contends he suffers from current hearing loss as a result of service.  His contention centers around his being assigned as unit armorer, being required to fire all unit weapons to include periods without ear protection. 
 
Service connection may not be established for disability due to impaired hearing unless the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. (38 CFR 3.385).  
 
The Veteran's service treatment records show no complaints, findings or diagnoses of a hearing loss, as that term is defined by VA.  A June 1983 audiogram documents normal hearing for both ears. 
 
A December 2013 VA examination revealed that the appellant's hearing in both ears did not show evidence of a hearing loss under 38 C.F.R. § 3.385.  There is no competent evidence to the contrary.  Accordingly, as the evidence of record does not show current audiometric findings which meet the criteria for a hearing loss for VA purposes, as there is no competent evidence of a compensable hearing loss within a year of the appellant's separation from service, and as there is no evidence linking a current hearing loss to service, the claim is denied.

To the extent the Veteran asserts that he has a bilateral hearing loss, the objective clinical testing outweighs the lay opinions, as audiometric testing is required to determine whether there is hearing loss for VA purposes compared to a lay assertion on the matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted, the December 2013 audiologist's opinion supports that the Veteran does not currently suffer from hearing loss and there are no positive medical opinions of record.
 
Tinnitus.
 
The Veteran asserts that he currently suffers from tinnitus that is related to his military service. He claims that he would have ringing and deafness throughout the day after firing and he continued to have this ringing throughout his military career. 
 
The Veteran is competent to describe the presence of tinnitus, including its onset. Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).  While the appellant served as a unit supply clerk he was attached to infantry and engineer battalions.  Hence, the Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus as he was exposed to hazardous noise in service.
 
Available active duty service treatment records fail to show treatment for or diagnosis of tinnitus.
 
At his December 2013 VA examination, the Veteran reported intermitted tinnitus since the 1980's.  Following his examination the examiner opined that given the appellant's exposure to weapons as an armorer that it was at least as likely as not that tinnitus was related to service.  Given the examiner's finding and despite the absence of any complaints, findings or diagnoses of tinnitus while in service or for many years thereafter, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for tinnitus.
 
Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee arthritis.  
 
The Veteran contents that his left knee disability should be service connected, to include secondarily to the right knee, and that new and material evidence of this contention has been included in the record.  
 
Service connection for a left knee disorder was first denied in November 2007 because there was neither evidence of a chronic left knee disability in service, nor evidence of compensable manifestations of left knee arthritis within one year of discharge, nor medical evidence relating the Veteran's left knee disability to his right knee.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.  38 U.S.C.A. § 7105.l

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
At the time of the November 2007 rating decision the evidence of record included the Veteran's statements, VA treatment records, service treatment records, and the claimant's military personnel file.  The November 2007 rating decision denied service connection for a left knee disability because there was no evidence of a chronic left knee disability in service, nor evidence of compensable manifestations of left knee arthritis within one year of discharge, nor medical evidence relating your left knee disability to your right knee.
 
In January 2013, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left knee disability.  Evidence submitted subsequent to the 2007 rating decision included updated VA medical examinations, Social Security Administration records and duplicate service treatment records.  These submitted records contained no evidence other than that which was previously submitted. That is, they provided no evidence of an in service left knee disorder, no evidence of compensably disabling arthritis within a year of the claimant's separation from active duty, and no evidence connecting a left knee disorder to service or a service connected disability. 
 
The records submitted by the Veteran purporting to document an inservice left knee injury were already previously considered in 2007, and are mischaracterized by the claimant. The actual record of the evaluation notes an injury to the left knee when the examiner clearly meant right. This is clearly evident as record immediately corrects this mistake when a letter R is substituted for the hand written left and the reminder of the note discusses injury and treatment to the right knee.  The next note also references the right knee and a history of pain and swelling related to it.  There are no further complaints related to the left knee. 

The submitted VA and Social Security Administration treatment records do not provide a basis for service connection.  As noted, there remains no evidence that left knee arthritis was compensably disabling within a year of the claimant's separation from service, and there is no evidence that a left knee disorder is either caused or aggravated by any service connected disability.
 
As these records do not relate to an unestablished fact, namely identifying an in-service event or injury related to the left knee or a nexus between the Veteran's left knee disability and his in-service injury, the criteria for reopening the Veteran's claim has not been met.  Although the evidence may be new, it is not material and the claim is not reopened.  38 U.S.C.A. § 5108.  
 
Bilateral shoulder injury
 
The Veteran claims that service connection is warranted for residuals of a bilateral shoulder injury.  He points to a motor vehicle accident while in service as the cause of his bilateral shoulder disability and cites a note from February 1981 as proof of the incident.  The note diagnosed the Veteran with whiplash due to the motor vehicle accident and mentioned a reduced range of motion with no appreciable muscle spasm appreciated. There was slight tenderness from base of neck to upper scapula, bilaterally.  Muscle relaxers, heat and no lifting for 8-10 days were prescribed. 
 
There is no other mention of shoulder injury or pain in the Veteran's service treatment records.  He next presented with a shoulder injury 27 years after this incident in 2010 when a magnetic resonance imaging study revealed degenerative joint disease of the shoulders with partial thickness tears noted.  
 
The Veteran's shoulders were examined by VA in September 2012.  The examiner noted the diagnosis of degenerative joint disease in both shoulders from 2010 and documented current evidence of a loss of motion with pain bilaterally.  Significantly, however, following the examination and a review of the file the VA examiner determined that a current shoulder disorder was less likely than not caused by or a result of the cited motor vehicle accident while on active duty.  This medical opinion is not controverted.  

The Board finds the September 2012 VA examiner's opinion highly probative in evaluating the Veteran's claim.  The VA examiner provided an adequate rationale based on a review of the entire medical record, to include the Veteran's self-reported history a motor vehicle accident during military service and medical knowledge as the basis of his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence of record is against entitlement to service connection for a bilateral shoulder disability.
 
In denying this claim the Board finds no evidence of compensably disabling arthritis of the shoulders within one year of the Veteran's discharge from active military service.  As such, there is no basis to grant service connection for a shoulder disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Further, while lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, here the appellant as a lay person is not competent to offer a medical opinion linking degenerative joint disease to service.  

The Board considered the appellant's report that he suffered from shoulder pain since active service but finds that they are not credible, and that they are inconsistent with the other evidence of record.  In this regard, the service treatment records are devoid of any subjective complaints or clinical findings referable to the shoulders after February 1981.  Furthermore, the initial post-service evidence of any shoulder pathology or problems was in August 2010, several decades after service discharge.  During the years prior to 2010 the Veteran received regular VA medical care for various maladies but he never complained of chronic bilateral shoulder pain.  


ORDER
 
Entitlement to service connection for nerve damage to the neck is denied.
 
Entitlement to an initial evaluation of 60 percent for right knee degenerative joint disease, status post unicompartmental arthroplasty, is granted subject to the laws and regulations governing the award of monetary benefits.
 
A separate 10 percent rating for right knee instability from November 22, 2008 to November 24, 2009 is restored subject to the laws and regulations governing the award of monetary benefits. 
 
Entitlement to service connection for bilateral hearing loss is denied
 
Entitlement to service connection for tinnitus is granted.
 
The claim of entitlement to service connection for a left knee disorder is not reopened, and the appeal is denied.
 
Entitlement to service connection for bilateral shoulder disability is denied. 
 

REMAND
 
The United States Court of Appeals for Veterans Claims directed that the Board examine the applicability of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  The medical procedures used in the Veteran's partial knee replacement are of a medical nature and the Board requires medical opinion on these two diagnostic codes applicability.  Further, an examination is in order as it relates to Diagnostic Code 5258 due to the conflicting nature of prior examination findings and their advanced age. Finally, an examination addressing the nature of any instability and recurrent subluxation since November 24, 2009 is in order.
 
The issue of entitlement to service connection for a herniated muscle of the left leg, clinically manifested by nodules on the lower leg, requires additional examination.  In this regard a statement from Grover C Henderson, III, MD., reported that on examination in September 2010, there were three nodules on the left medial leg which are mostly present when the Veteran exerts pressure on his foot while standing.  They are not very prominent when the leg is at rest, but upon standing, they could be seen clearly.  This examiner reported that the most medial of these nodules was soft and compressible; and that it felt like a probable venous varicosity, but that a herniated muscle was also a possibility.  This examiner is noted to be a dermatologist and reported that the Veteran's problem is a more vascular surgical nature.  Although the Veteran is already service connected for varicose veins, further examination is required to determine the etiology of the nodules in question and either rule out or confirm left leg muscle herniation. 
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the claims being remanded.  Hence, consideration of claim for individual unemployability is deferred.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2017 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  After all records and/or responses have been associated with the claim, arrange for the Veteran to undergo VA knee examination by an orthopedist.  All necessary tests and studies must be accomplished with all findings made available to the examiner prior to the completion of his or her report.  All clinical findings should be reported in detail.  Thereafter, examiner is to review the record, to include all previous VA examination reports and the Veteran's contentions. 
 
The examiner must then opine whether the Veteran has, at any point, demonstrated evidence of episodes of right knee locking and pain.  If so the examiner must opine whether these symptoms are at least as likely as not due to effusion of semilunar cartilage.  In rendering this opinion, the examiner must reconcile the conflicting evidence of record and a complete rationale must be provided for any opinion offered.    
 
In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's lay assertions regarding his perceived right-knee locking and dislocation.  Again, any examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
During the same examination the orthopedist must also offer an opinion whether the evidence shows that the Veteran, at any time, underwent a removal of right knee cartilage. 
 
a. If the removal of cartilage occurred during the partial knee replacement, please address whether that is an ordinary practice that would be contemplated during a partial or total knee replacement?
 
b. If right knee cartilage was removed during another procedure, please identify the procedure and date performed. 
 
c. If cartilage was removed, is it more likely than not that at least some of the Veteran's right knee symptoms are caused by the removal of this cartilage?  If so, please identify the symptoms that are due to the cartilage removal.
 
The orthopedist must also review the record to offer an objective opinion as to the nature and extent of any right knee lateral instability or recurrent subluxation since November 24, 2009.  If lateral instability or recurrent subluxation worsened at any time since November 24, 2009 please identify how the disorder worsened and when that occurred.  Likewise, if lateral instability or recurrent subluxation improved at any time since November 24, 2009 please identify how the disorder improved and when that occurred.  A complete rationale is required for any opinion offered.

5. After all records and/or responses have been associated with the file, arrange for the Veteran to undergo VA examination by a vascular surgeon to determine the diagnosis of any herniated muscle of the left leg, and to address the etiology of any left leg nodules and their relationship to service connected varicose veins.  All necessary tests and studies (to include imaging testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 
 
Following the examination and a review of the record the vascular surgeon is to answer the following question:
 
a. Is it at least as likely as not that bulges on the lower left leg related to varicose veins?  

b. Is it at least as likely as not that bulges represent a muscle hernia?  If so, is it at least as likely as not that the muscle hernia is related to the Veteran's service? 
 
The examiner must consider and discuss all pertinent medical and other objective evidence, to include the Veteran's lay assertions and his service treatment notes.  All examination findings/testing results, as well as a complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  The contents of all claims files be they paper or electronic (to include all VBMS and Virtual VA files), to include a complete copy of this REMAND, must be made available to each examiner, and each examination report should include discussion of the Veteran's documented medical history and assertions. 
 
7.  The RO/AMC must then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures.

8.  The RO/AMC must then readjudicate the remaining claims.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which must contain notice of all relevant action taken on the claims for benefits since April 2017.  An appropriate   period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


